DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on February 10, 2022 has been carefully considered.  Claims 2 and 3 have been canceled.  Claims 1 and 4-20 are under consideration.
Claim Objections
Claims 1, 14, and 19 are objected to because of the following informalities:
In claim 1, at line 5: 	the word --at-- should be re-inserted, so that the limitation reads as “at at least one end thereof”.
In claim 14, at line 1:	--the-- should be inserted before “packing”.
	In claim 19, at lines 2 and 3: 	the word --strips-- should be inserted after “neighbouring” (twice recited).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-10 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the limitation “at least one of the heights differing from the other two heights” (at lines 3-4) is unclear because claim 1 sets forth the limitation “the at least one strip has at least two vertices and has different heights in the vertices” (at lines 11-12), which suggests that all the heights differ from one another.
Regarding claim 6, the recitation of “the strip” (at line 2), which refers to one strip, renders the claim indefinite because claims 1 and 5 set forth “at least one strip”, which refers to one strip or a plurality of strips.
Regarding claim 7, the relationship between “a strip of the plurality of neighbouring strips” and the “at least one strip” previously set forth in claim 1 (at lines 5-12) is unclear.  As best understood from the disclosure, the “strip” recited in claim 7 is different from the “at least one strip” in claim 1, and therefore, it is suggested that the two strips be differentiated from one another, for example, as “another” strip, or a “different”, or a “split strip”, etc.  See also claims 8-10, each of which depend from claim 7 and refer to “the strip”.
Regarding claim 15, the relationship between “the at least two strips” (at line 2) and the “at least two outer strips” previously set forth in claim 12 is unclear.  As best understood from the disclosure, “the at least two strips” recited in claim 15 are the same as the “at least two outer strips” set forth in claim 12.
Regarding claim 16, the relationship between “a strip of the plurality of neighboring strips with an asymmetrical arch or wave shape having at least two vertices” and the “at least one strip” previously set forth in claim 1 (at lines 5-12) is unclear.  As best understood from the disclosure, “a strip” recited in claim 16 is one of the “at least one strip” set forth in claim 1.
Regarding claim 17, the relationship between “a strip of the plurality of neighbouring strips, with an asymmetrical arch or wave shape having three vertices” (at lines 12-14) and the “at least one strip” previously set forth in claim 1 (at lines 5-12) is unclear.  As best understood from the disclosure, “a strip” in claim 17 is one of the “at least one strip” in claim 1.
Also, the relationship between “another strip of the plurality of neighbouring strips, with an asymmetrical arch or wave shape having three vertices” (at lines 15-17) and the “at least one strip” set forth in claim 1 (at lines 5-12) is unclear.  As best understood from the disclosure, the “another strip” in claim 17 is also one of the “at least one strip” in claim 1.
Regarding claim 18, the relationship between “a strip of the plurality of neighbouring strips” and the “at least one strip” set forth in claim 1 (at lines 5-12) is unclear.  As best understood from the disclosure, “a strip” in claim 18 is different from the “at least one strip” in claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 4, the claim depends from canceled claim 3.
Regarding claim 20, the claim depends from canceled claim 2.  Also, in the event that the claim is amended to depend from claim 1, it is noted that the limitation is already set forth in claim 1 (at lines 11-12), which recites, “wherein the at least one strip has at least two vertices and has different heights in the vertices”.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwämmlein (EP 1 541 229 A1).
Regarding claims 1 and 20, Schwämmlein discloses a packing element according to a first embodiment (see FIG. 9-10; machine translation), suitable for mass and/or heat exchange columns through which at least one gas and/or at least one liquid flow flows (see translation of paragraph [0001]), said packing element comprising: 
a plurality of neighboring strips (i.e., two strips, including a first strip 21 and a second strip 22) curved inwards and/or outwards, wherein each strip is connected to neighboring strips at at least one end thereof (i.e., at an end area 18); wherein at least one of the strips (i.e., the first strip 21) has an irregular shape (i.e., a generally zig-zag shape), such that the at least one strip 21 is curved perpendicular to a longitudinal axis of the packing element in an arch or wave shape at includes at least two changes of direction of its slope, whereby the arch or wave shape of the at least one strip 21 is such that the slope changes a digit sign at least twice and the arch or wave shape of the at least one strip is asymmetrical, so that the at least one strip 21 does not having any symmetry in itself, wherein the at least one strip 21 has at least two vertices (see vertices, which have been circled in FIG. 9, annotated below) and has different heights in the vertices (see different distances of the vertices to the horizontal line) and all strips (i.e., the first and second strips 21 and 22) have different shapes, so that a cross-section of the element is interrupted perpendicular to its longitudinal direction by numerous webs which, while they intersect each other (i.e., at the end areas 18), do not overlap in major regions.

    PNG
    media_image1.png
    417
    495
    media_image1.png
    Greyscale

Schwämmlein also discloses a packing element according to a second embodiment (see FIG. 11-12; machine translation), suitable for mass and/or heat exchange columns through which at least one gas and/or at least one liquid flow flows (see translation of paragraph [0001]), said packing element comprising: 
a plurality of neighboring strips (i.e., three strips, including a first strip 21, a second strip 22, and a third strip 23) curved inwards and/or outwards, wherein each strip is connected to neighboring strips at at least one end thereof (i.e., at an end area 18); wherein at least one of the strips (i.e., the first strip 21) has an irregular shape (i.e., a generally zig-zag shape), such that the at least one strip 21 is curved perpendicular to a longitudinal axis of the packing element in an arch or wave shape at includes at least two changes of direction of its slope, whereby the arch or wave shape of the at least one strip 21 is such that the slope changes a digit sign at least twice and the arch or wave shape of the at least one strip is asymmetrical, so that the at least one strip 21 does not having any symmetry in itself, wherein the at least one strip 21 has at least two vertices (see vertices circled in FIG. 11, annotated below) and has different heights in the vertices (see different distances of the vertices to the horizontal line) and all strips (i.e., the first, second, and third strips 21, 22, 23) have different shapes, so that a cross-section of the packing element is interrupted perpendicular to its longitudinal direction by numerous webs which, while they intersect each other (i.e., at the end areas 18), do not overlap in major regions.

    PNG
    media_image2.png
    484
    515
    media_image2.png
    Greyscale

	Regarding claim 4, Schwämmlein discloses that the at least two vertices (see FIG. 9, 11) have different distances to the respective neighboring end 18 of the at least on strip.
	Regarding claim 5, Schwämmlein discloses that the at least one strip (i.e., the first strip 21, see FIG. 9, 11) has three vertices (circled), the central vertex having a first height and the two lateral vertices have a second and a third height, and at least one of the heights differs from the other two heights.
	Regarding claim 6, Schwämmlein discloses that the distance from a first end of the at least one strip (i.e., from a first end area 18 to the middle circled vertex of the first strip 21; see FIG. 9 and 11) is greater than the distance from a second end of the at least one strip to the central vertex (i.e., from the opposite end area 18 to the middle circled vertex of the first strip 21; see FIG. 9 and 11).
	Regarding claim 18, Schwämmlein discloses that a strip of the plurality of neighboring strips is provided with a bead (see translation of paragraph [0039], wherein each hole 6, 7, 8 is “surrounded by a bead 13”, which is labeled in FIG. 1 and shown in FIG. 9, 10, 11, and 12; based on an alternative interpretation, a “bead” in the form of a ridge is provided along the line sections 14 which extend longitudinally along the strips 21, 22, 23).
	Regarding claim 19, Schwämmlein discloses that at least one strip of the plurality of neighboring strips has only one vertex (i.e., in FIG. 9, the second strip 22 has one vertex in the region of hole 7; also, in FIG. 11, the second strip 22 has one vertex in the region of hole 7, and the third strip 23 has one vertex at the middle of sub-element 3), and only the at least one strip 22,23 of the plurality of neighboring strips having only one vertex is provided with a bead (i.e., bead 13 surrounds a hole 6, 7, 8, which is not provided on the strip 21; see FIG. 1, 9, and 11).
Response to Arguments
Applicant’s arguments filed on February 10, 2022 have been fully considered.  
Applicant’s amendment to claim 1 incorporates the limitations previously presented in canceled dependent claims 2 and 3 (and also currently recited in dependent claim 20).  Claims 1 and 3 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by McNulty et al. (US 5,112,536), and claims 2 and 20 were rejected under 35 U.S.C. 103 as being unpatentable over McNulty et al. (US 5,112,536).
Applicant (at page 8, second paragraph, to page 9, second paragraph) argues that McNulty et al. fails to disclose or adequately suggest the further limitation wherein ”all strips have different shapes, so that a cross-section of the packing element is interrupted perpendicular to its longitudinal direction by numerous webs which, while they intersect each other, do not overlap in major regions.
	Applicant’s argument is considered persuasive, and therefore, the rejections under 35 U.S.C. §§ 102 and 103 in the previous Office action have been withdrawn.
However, upon further consideration, a new ground of rejection is made in view of the prior art to Schwämmlein, detailed above.
Allowable Subject Matter
Claims 10 and 15-17 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Claim 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  
Schwämmlein discloses a packing element having a plurality of neighboring strips, and in particular, at least one strip (i.e., a generally zig-zag shaped strip 21; see FIG. 9, 11) having at least two changes of direction of its slope and defining an asymmetrical arch or wave shape with at least two vertices having different heights in the vertices, wherein all strips 21,22 (FIG. 9) or 21,22,23 (FIG. 11) of the packing element have a different shape.  Schwämmlein, however, fails to disclose or adequately suggest that the packing element further comprises:
- 	a strip that is split into two segments transverse to its longitudinal direction;
- 	at least one central strip with a symmetric arch or wave shape with one vertex, since the central strip in the packing element comprises an asymmetric arch or wave shape with at least two vertices (i.e., the zig-zag strip 21 in the embodiment with three strips, see FIG. 11); and/or
- 	at least two outer strips having an asymmetrical arch or wave shape having one vertex, since the two outer strips (i.e., the second and third strips 22 and 23 in FIG. 11) have a symmetrical arch or wave shape with one vertex.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774